   Case 1:20-cv-10832-AT-SN Document 105 Filed 04/12/21 Page 1 of 2




IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE
 COMMISSION,

                                Plaintiff,
                   v.                                    Case No. 20-cv-10832 (AT)

 RIPPLE LABS, INC.,                                      ORAL ARGUMENT
 BRADLEY GARLINGHOUSE,                                   REQUESTED
 and CHRISTIAN A. LARSEN,

                                Defendants.



            NOTICE OF DEFENDANT CHRISTIAN A. LARSEN’S
          MOTION TO DISMISS THE FIRST AMENDED COMPLAINT

               PLEASE TAKE NOTICE that, upon the accompanying Memorandum of

Law in Support of Defendant Christian A. Larsen’s Motion to Dismiss the First Amended

Complaint, and the Declaration of Martin Flumenbaum in Support of Defendant Christian

A. Larsen’s Motion to Dismiss the First Amended Complaint and the exhibits annexed

thereto, the undersigned will move this Court, before the Honorable Judge Analisa Torres,

United States District Judge, at a date and time to be determined by the Court, for an order,

pursuant to Fed. R. Civ. P. 12(b)(6), dismissing with prejudice the claims asserted against

Defendant Christian A. Larsen in the above-captioned action.
   Case 1:20-cv-10832-AT-SN Document 105 Filed 04/12/21 Page 2 of 2

                                                                             2


Dated: April 12, 2021
       New York, NY

                                   Respectfully Submitted,


                                   PAUL, WEISS, RIFKIND, WHARTON
                                   & GARRISON LLP



                                   By: /s/ Martin Flumenbaum
                                   Martin Flumenbaum
                                   Michael E. Gertzman
                                   Meredith Dearborn
                                   Justin D. Ward
                                   Kristina A. Bunting
                                   mflumenbaum@paulweiss.com
                                   1285 Avenue of the Americas
                                   New York, New York 10019-6064
                                   Tel: (212) 373-3000
                                   Fax: (212) 757-3990


                                   Attorneys for Defendant Christian A. Larsen
